Citation Nr: 1759992	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  10-17 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than January 8, 2008, for the assignment of a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel

INTRODUCTION

The Veteran had reported active duty service from November 1974 to November 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, where TDIU was assigned with an effective date of January 8, 2008.  

The Veteran filed a timely, informal notice of disagreement in April 2009.  The RO applied this disagreement as a claim and issued another rating decision in August 2009, continuing the effective date of January 8, 2008.  

In November 2013 the Board denied the claim on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in April 2014 the Court granted the Joint Motion for Remand (JMR), vacating the November 2013 Board decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board observes that the Veteran has submitted additional evidence and argument in support of his claim, including a September 2017 VA Form 21-4138, which had not been considered by the RO in its March 2010 statement of the case.  

In a November 2017 form, the Veteran specifically requested that the AOJ review this evidence in support and readjudicate his claim.  See 38 C.F.R. § 20.1304(c) (2017).  The Board notes that according to the VBMS receipt date, the Veteran's representative submitted an Appellant's Brief five days after the submission of this form.  There is no mention of a waiver of AOJ consideration in the Appellant's Brief.  Given that the Veteran specifically requested that the AOJ review the new evidence, the Board is must remand this matter.  Therefore, this new evidence, as well as all additional evidence submitted since the issuance of the March 2010 statement of the case, should be considered when readjudicating the Veteran's claim. 

While the case is on remand, the AOJ will have an opportunity to review the additional VA treatment records added to the claims file by the RO in connection with this appeal.  

Lastly, because this matter is being remanded, and in an effort to afford the Veteran every opportunity to present his contentions, he is invited to identify and submit any and all outstanding statements and medical records that predate January 2008.  The Board notes that there is a VA mental health note dated November 2006 where it states the Veteran was unemployed.  There is no mention as to why he was unemployed or how long he had been unemployed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records documenting treatment for any of his service-connected disabilities, to include records that are dated prior to January 8, 2008.  The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private treatment records.

2.  After completion of the above, the AOJ should review the expanded record, to include consideration of the additional evidence associated with the claims file since the issuance of the March 2010 statement of the case and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

